DETAILED ACTION
This Action is in response to the communication received on December 11, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Attisha, Registration No. 68,656, on March 10, 2021.
The Amendment filed on December 11, 2020 has been entered. The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows: 
IN THE CLAIMS
Replace the following claims:
	Claim 7. (Currently Amended) The method of claim 1, further comprising generating the value census by: parsing contents of the dataset into a data structure according to the record format; collating instances of values associated with each field of the plurality of fields; and recording counts of said instances.
	Claim 14. (Currently Amended) The computer system of claim 8, wherein the processor-executable instructions further cause the at least one processor to generate the value census by: parsing contents of the dataset into a s; and recording counts of said instances.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computer-implemented method of operating a data processing system to generate a data profile based on: a dataset having an associated record format defining a plurality of fields; a value census for the dataset comprising a first plurality of values each having an associated field of the plurality of fields and a plurality of first count values, wherein a first count value indicates a number of times a respective field and value combination occurs in the at least one dataset; and a validation specification comprising a plurality of validation rules defining criteria for invalidity for one or more fields of the plurality of fields, the method comprising: generating a validation census based at least in part on the dataset and the validation specification, the validation census comprising a second plurality of values each having an associated field of the plurality of fields, an indication of invalidity, and a second value; and generating a data profile of the at least one dataset based at least in part on the value census and the validation census, wherein generating the data profile comprises: matching ones of the second plurality of values of the validation census and their associated fields with ones of the first plurality of values of the value census and their associated fields; and for ones of the first plurality of values of the value census and their associated fields matching at least one of the second plurality of values of the validation census and their associated fields, recording in the data profile the value 
The closest prior art of record (Battaglia et al., Pub. No. US 2015/0317361 A1, hereinafter “Battaglia”) discloses receiving, at an analytics engine, data associated with use of a content item in a content management system, measuring, by the analytics engine and based on the received data, a use of content management system resources utilized for maintaining the content item in the content management system, the maintaining the content item including at least one of storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning, by the analytics engine and based at least in part on the measured use of the content management system resources, values of a usage metric to the content item, the usage metric providing an indication that the content management system resources utilized for maintaining the content item are to be adjusted in comparison to other content items being maintained by the content management system , however, Battaglia fails to disclose and generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item being accessed by different users with the common characteristics in the user group, and the defined database schema being configured such that the plurality of dimensions respectively represent usage attributes associated with the usage metric for the content item, the usage 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166